                      Case 6:20-cv-00636-AC                          Document 2            Filed 04/17/20           Page 1 of 21
                                                                                                        FILED 17 Pf~: '20 10:41 l!SDC-ORE


 Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



                                             UNITED STATES DISTRICT COURT
                                                                               for the
                                                           '\;"\«,< ~ DV\    District of () 1-~ ",OV\

                                                                    - - - - - Division


                      ~,,o_v\
                                                                                  )      Case No.          6:20-cv-00636-AC
  "0Q.r:r \ ~(" Co~--9~, \·\-                                                     )                       (to be filled in by the Clerk's Office)
                                                                                  )
                               Plaintiff(s)
                                                                                  )
 (Write the fall name of each plaintiff who is filing this complaint.
 If the names ofall the plaintiffs cannot fit in the space above,                 )
 please write "see attached" in the space and attach an additional                )
 page with the full list of names.)                                               )
                                       -v-                                        )
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )
                              Defendant(s)                                        )
"(Write the fall name ofeach defendant who is being sued. Ifthe                   )
 ·names of all the defendants cannot fit in the space above, please               )
 -write "see attached" in the space and attach an additional page
  with the fall list ofnames. Do not include addresses here.)    '



                                   (
                                       COMPLAINT FOR VIOLATION
                                                             .
                                                                    OF CIVIL RIGHTS
                                                   (Prisoner Complaint)


                                                                             NOTICE

     Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
     electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
     security number or full birth date; the full name of a person known to be a minor; or a complete financial account
     number. A filing may include only: the last four digits of a social security number; the year of an individual's
     birth; a minor's initials; and the last four digits of a financial account number.

     Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
     other materials to the Clerk'i; Office with this complaint.

     In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
     forma pauperis.




                                                                                                                                                    Page I of 11
                     Case 6:20-cv-00636-AC                          Document 2              Filed 04/17/20           Page 2 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name
                            All other names by which
                            you have been known:
                            ID Number
                            Current Institution
                            Address


                                                                                         City                    State                Zip Code


           B.         The Defendant(s)

                      Provide the inform<!tion below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (if known) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. 1
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer                                         !)0-....-, c.v-,Gc0.. Y\_  h,D "''~t 5,0!:." \)".. s. \--i'~ c?- ~\\-\-t"~,1-",!2.Y
                            Address                                          :::> S S LOl.A. c-\: S;·\- NE.. ? C> t-i:1-X I 1-\.S O L
                                                                                  s,>, \~ o\             0 9-....       9 r~,t)q
                                                                                         City                    State                Zip Code

                                                                            ~Individual capacity           [:]SkOfficial capacity

                      Defendant No. 2
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address

                                                                                         City                    State                Zip Code

                                                                            D Individual capacity D Official capacity

                                                                                                                                              Page 2 of 11
                     Case 6:20-cv-00636-AC                          Document 2           Filed 04/17/20    Page 3 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                      Defendant No. 3
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address

                                                                                      City             State            Zip Code

                                                                            D Individual capacity D Official capacity
                      Defendant No. 4
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address

                                                                                      City             State            Zip Code

                                                                            D Individual capacity D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.          Are you bringing suit against (check all that apply):

                      D Federal officials (a Bivens claim)
                      rz]_ State or local officials (a§ 1983 claim)
          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?        \"-\/fl


                                                                                                                               Page 3 of 11
                     Case 6:20-cv-00636-AC                             Document 2               Filed 04/17/20               Page 4 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.          Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.                                      ,            , , . ,   .     ~~-                   ·+-
                                        i
                          Or, ·, 7- 5 / \':\ cv, ',,~i:.•r~..-,q-\-~ (;){\ e-l~~ <?Y\+-e. . . ~,\ I: t\,-t, '<::~_'. su.~~'C,,cJ..::__ •II ':;a\,r,
                         -\-\.__~~ 4,~-'\~       0~•(::c.'~'i'\ ¾-~c,,{' ~"-.A:. c..cu.,\"t""-J__ ~~ t'\,:,,,,~\OVl • ~--:'"-~; '"~ vO_, '\'; '·
                                                 c.r.t
                          \,jo_,•s   \--i"'.!'>~ a,_'<-y'.J,~'f   j   i :..,,·\-"<"'H.:.\-- o;+-t-c"Y\~'i ¾',:;,,r- <ct.f..Q..   V\D. \   1   Gi:--! uS.~S '2...


III.       Prisoner Status

           Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          .D          Pretrial detainee

          D           Civilly committed detainee

          D           Immigration detainee

          D           Convicted and sentenced state prisoner

          D           Convicted and sentenced federal prisoner

                      Other (explain)

IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed'.

         A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.
                      CH'\ \~{'S.f\ll\, \<ci_.\--\1,Jl.r·,v---e 'SeM-r'~                   ~i')'"<z""E'd     ctt\ .l1\~'t:.,--ii~'-q.\--~o~·l,\COUt+c:;,~9 \,\s-}---
                       ·'"''~. \      Y")li;_ '-'·H· \,d C\~ \I~~ r1--.·,---j \'\ ,:-, \, \- ·\-·:) 0-. .,.) ?~~~ ··1 T'\\ q.\,. ~\s. S-~M'if,)"t_ U. 5/l c) ~
                        \ 'i'\0or tJ"\.q-~~., -\-o fQ.Ve ~~' t,t1\t ~r.C'e1.--\-iM--f b-4.\ \ o-9- \\ 'l~ poo. co.,1,-,,~s ·, ,~ .. l,f\ui~1
                                                                                      1

                       \::,~ t: ~. . ,((_ \ ~"' c. cu-- re: .\-~ N) '\""h. ~- c_-.:),':A -~) ::;.. c:.. o-- r,-i) •-;- <':,1~ ~ yr\ ·-=s, \ C ct S- t..;, 1
                         (, ?__')~'-.J< \-D C\ $'~-'(:_b.-f \-- 1 ~ c-.\ ~,c\ \i ~~Y\ '1 ,c \o~¼~ _
         B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.




                                                                                                                                                         Page 4 of 11
                     Case 6:20-cv-00636-AC                                     Document 2                Filed 04/17/20              Page 5 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                                                                                                                       /

         C.           What date and approximate time did the events giving rise to your claim(s) occur?




         D.·          What are the facts underlying your claim(s)? (For example: What happened to you? Who.did what?
                      U:~s a?one else invo;ved? __Who else saw what happened?)                                                ,._· _ _. . .   ~:               <:.· -,~P-.~      \,:;~) ,.
                                                                                                                                                        ,'\J' '·
                                                                                                                                                   t·   . r

                       h,\~c.. : , '"! 1 6 "":,( i;:,.d \l \           \I\                    ~i c~\ J l""'-~ ( ' ~~ r ~:) '°\, ~. " ~J ~
                                                                             r:q_,I" D (.)_ r-9:t-~ 11                                       t Y_                  1




                        \"\ '} -\: n    r.\ \   S \.... o._,_\     c\ h""-'-'<                J ~rv.~- ,- -t-c 2{ ~ /2c.,.iJ yOA \ <\f.D11M c~\Df\
                                                                                     \~t t.V'\ \,,.e,\
                            o:.i::~ ~t.\,£-9\ \            "'l,_IC\':,.      \,.t\_c~ kA~, <~N). ,-),.._~ d-?'\-k ~':) "\s...S1c.,"':"vt~ c.~u.\~ ~yxt-l~r
                             .1 t. v'\ C. t ~C\ 1(\ s~ ~"'.e.. \ /\ C\ V\ 0 \-k ~ c.C\ 5 ·<- 0. i\r}. C<{:-\- (7~ V tli\ J. (c.·h Vt. l\ e- $_ \ \'s'.=tV~
                        fc,I(; \
                        \:,~tv\ Cl.k\o,'j t;:.{-c,l,..'\ ,v,~ ~ 0'.iv,~ 11 \i!'\C\-J__,t_i"] f,::>u,ir- ~'"'~ \fr·e-1\J ()r.:t_~cl $.'~S-/>:~~£
                        1




                        -+ o h-~- ,~J 1\-~'; '!'-"-J. -\2:)__\~":, ) ,i \-\. . r !>0 3\'\ \-,r;9_\ oJ'\ ,~ s·u,f ~=> r-·-r- \-\ic ,M\ ~ ':"1- a~\'? r\14.I If
                            iN{\ ,:\\ ·p1,_.     :::.1 ,.:...r/\    -.i..      l-..        ~                         \::.tr 01.,.JC\! .,      (    \-.\, ~~(.             ·1S.c;. '3~
              . .                  s M; SSE-.~ off, ~/ '? t·z C'> ; \-vJ o. d,o,-r_ s_ q_ -9-\-f ,.r- T"v"" '.<\ \ CH'\ <si \ \_I 2-0 R~~ 1
                            {;Jq ~, ~~
V.       lnJunes                           9-_( ~ Sl.p to\ ;U,i\'\.11.....r~ -s,\,,t i.J-.,..:,\\-~ f'~-.f.:>i-,e_ l.;_◊•:''\"V~,('~~+1, 1.:,11\~ obf.:t1V\~
                            CC\. '°u'G- \'~D. \
                      ~"l>•V\."'°\.~<"\.\\ v~t-,e.. l~'S evt:\tY\.C..-t -\--v (,~(\\}\ c.:~ l,IV\.e... S.,2,k.. ej-\'\1\...1t:~                                        ,Ai;,.<'\~~
         If you sustained injuries related'to the events allegec:i above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
               \ f\~ ,J,.r_i_ {("".,. t"o 1./\-{ 'l-~ f t..,-t-C\\-\ ~ if,\ °'--"'=- \ I
               cu,::. !.\.<f ~c~ .~. . l 1rv,i     \iu.:, \1,~
                                                                                                 b--\,; 1·1,,,,e. ( 5 Q~,0 ii'\{: : 1 ·~ S _\ \,.o,, ,!, , be..
                                                                                                 0



                                                               ~ s. l- i A~ "' C..\Cl, 1 V\ ~ u.. ~, ~
                                                                                                         o-,~0 ~'.
                                                                                                                           ? -\- ~:-"
                                                                                                                          o, ~{-tc t- ·\-\·: ~ f,.J ~-~e
                                                                                                                                                             1
                                                                                                                                                              1d
                                                                                                                                                                              :? °'  .



               -~0,..>J' _?_\~,, \ ~ ( e :I\ \ > U..fy<:1~··\"', ti\~ V\-\-<~ \ <;,. '-,,~.(:~, ,_r, )I~ vv,o~\':r,ol \ ~' S. 't'l ~ <;;.S,r
                \" vd'.,, L\ \ ot h 1H, 1 C\ \\ di q ~ ~~\ ✓\ , \--t , rd: c, J\ ,-1 .e 11\ 1 eII\,.:.. e.. '-'\. i'\ d , ""\-~ r-(;ex e.. t\C e..
                \,_.l~\-k V'-,6,{\v'\~\ O\Y\~ V\'S:.uq\ c\;_:J.j 01,cH:,.,~•t-;~:(;~ Ai\ j/2.c;,r.r-~t~~\ ~,"- 1.)·~~s\;l(l)
                l,l.\'\.0-t,l'"' eCC- h6 I"'\\ C 0...'6\ ~ v\O~ ~Ccv'\Ci,,t'\ t Q. b\,O,J"'-o.~t.~.                                                        .




VI.      Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
           -~ r\ ,~le\'-•~~°':-·~ Ou\ -\"'\...o/r \--\~ a'-c\--s- ~ 'i ~\ cJ--t.l~ ~~~3.\t\-\-.S: _v1.~,c\;1· \~~ 0: •~.,' C:;11.:.;+-~ ~f~
            ~ ~ ~c<"t\ \""-'V\°'''l u,- "fb·,...,ct,,ty\t \(',g.\_>'\C..hav, h-c-,,·w1.lv\0, tJ\~.se~~t(e-\\~o)'\\·O\tL~(-'5
            - CO   f·/: f:-'T~;~ ·rof'1 c\a-,\JJ~C..~~~~ \~'- \\.~ qvv\ C"--\n \--c ~ .1\ "2 66 rt'.:!6 u:00G G
                                                                                      °'
            - t °' y\ , :i,; .J t d. "'-1\A q ':1 e:...s \ ·"" \-he M. o ,...H\,-\- o ~ \\ '1..oo ,. CGG .•
            - l\ __\'-"-'"1 :\-c~ ~-\ OY\ "'\.\ \ ·c!.~S,~-~':), \-r--\00•.1e_ h,· ,_\•JJ'·7 . . . . ,. .                               .
            - t\ Ye,,--,to<·o..\"-1 _'t5,-\-,-c~,v"i'"':l crc\er 0<J\"'-i•\<;{- y_.a}l..J.:.t,r~ v'--c-62:5•;~\f' ~x_'<,*: \ q
             · ~ <-~\~ !i-''-\r,o,~7 \"~.._.__·iv:.-\-\ ,.::,,,'1( \ s_ 0 \~~o_',•,~~ ,:\ --\-o ~r-~v~V\l,_ ~~~ull'-e_ v ~ 1\~ 1. Vl?.\\e;::5                           ~-n


                                                                                                                                                              Page 5 of I I
                     Case 6:20-cv-00636-AC                          Document 2   Filed 04/17/20   Page 6 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.


         A.           Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     'gJ Yes
                     □      No

                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).




         B.           Does the jail, prison, or other correctional facility where your clainits) arose have a grievance
                      procedure?




                      D Donotknow
         C.           Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                      cover some or all of your claims?

                      D Yes
                      ll]   No

                      D Donotknow
                     If yes, which claim(s)?




                                                                                                                           Page 6 of 11
                         Case 6:20-cv-00636-AC                          Document 2   Filed 04/17/20    Page 7 of 21



    Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



             D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                          concerning the facts relating to this complaint?

                          0Yes
                          lv1
                          ~     No

                          If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                          other correctional facility?

                          D Yes
                          [8J No

             E.           If you did file a grievance:

                          1.    Where did you file the grievance?




                          2.    What did you claim in your grievance?




                          3.    What was the result, if any?




                          4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                                not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




I



                                                                                                                              Page 7 of 11
                     Case 6:20-cv-00636-AC                         Document 2   Filed 04/17/20         Page 8 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         F.          If you did not file a grievance:

                      1.    If there are any reasons why you did not file a grievance, state them here:


                           ·,i\-~ ~,\Q.\.J!l,YH·.~- ·~·1s·-\-f','f.l\ (,,,:,·,·\'-\,,\   \-1•,z.~C\~\ \$.j')c-\-sd-vq-:> -\-t>
                             ~, \ 1tv-e..            ~ i. <;\-f'\ c\- ort--)-c,
                                                1er~\t'-f                                {'V\~, ~.
                      2.    If you did not file a grievance but you did inform officials of your claim, state who you informed,
                            when and how, and their response, if any:




         G.           Please set forth any additional information that is relevant to the exhaustion of your administrative
                      remedies.




                      (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                      administrative remedies.)                                   '


VIII. Previous Lawsuits

         The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
         the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. § 1915(g).

         To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

         D Yes
         ~No


         If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                           Page 8 of 11
                     Case 6:20-cv-00636-AC                          Document 2   Filed 04/17/20   Page 9 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     D Yes
                     mNo


         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)          \'\\   1/t
                                                 ---,--+---"c--~----------------------------
                            D efend ant (s)       l\)      A·
                                                 ~_,__,~~----------------------------

                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)

                                ✓N/t\
                      3.    Docket or index number

                                N//4
                      4.    Name of Judge assigned to your case

                                       A
                      5.    Approximate date of filing lawsuit

                                'N /1+                    L




                      6.    Is the case still pending?
                            )


                           0Yes

                           □ No
                            If no, give the approximate date of disposition.        NIA
                                                                                     (,



                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




         C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment? (\l, 0 •-~



                                                                                                                        Page 9 of 11
                    Case 6:20-cv-00636-AC                          Document 2   Filed 04/17/20   Page 10 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                     D      Yes

                     gj     No


         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous, lawsuit
                            Plaintiff(s)          I\~
                                                 ---'--'-''--c--''-'-----------------------------
                            D e fend ant (s)      ~!      I
                                                 --''---'--I----'---'-----------------------------

                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)




                      3.    Docket or index number
                               N./(t .
                     4.     Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit

                                    /'
                      6.    Is the case still pending?

                           0Yes

                           [Z]No

                            If no, give the approximate date of disposition


                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                                                                     Page IO of 11
                    Case 6:20-cv-00636-AC                          Document 2               Filed 04/17/20               Page 11 of 21



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:             '7 }t,'.\      j 2. ()

                      Signature of Plaintiff                  ti){//,/,,,itJ-       ,t-4.eJk-
                      Printed Name of Plaintiff                 l') e.r1' ~ c,\;., (' 0£-Gd \--
                      Prison Identification #                   \ L-\ r; L-{ 1. l S ~
                      Prison Address                           _t-..1.\~t::c...-.--t~C.-(\-~-CJ..-V\-~-1----_,-.,-l.~-,-,y-o_o_o_.-
                                                                       .                                                           -~--1/'l\-{_v_i_\l_-e._8_1;.;,y ~ E...

                                                                 ':,q\f V•C\                                         CJ\t_           St~\ 7
                                                                                    City                              State               Zip Code


         B.           For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Address


                                                                                    City                              State               Zip Code

                      Telephone Number
                      E-mail Address




                                                                                                                                                       Page 11 of 11
                             Case 6:20-cv-00636-AC               Document 2          Filed 04/17/20          Page 12 of 21

                                                                                                                          I

                                              IN THE CIRCUIT COURT OF TIIE STATE OF OREGON
                      1                                FOR THE COUNTY OF MARION
                           THE STATE OF OREGON                        )
                     2                  Plaintiff,                    )
                     3           vs.
                           DERRICK DEAN COF'FELT,
                                                                      ) No.
                                                                      ) INFdRMATION
                                                                                             \qQ\JOSS~L
                     4     (DOB: 10/22/1983)        :                                )
                                       ' Defendant                                   )
                     5                                                               )
                                         \                                           )
                    -6 '
                                             \

                                                                                                                                   /
                                   The above named defendant is accused by Paige E. Clarkson, District Attorney for the County of
                     7     Marion, by this information of the crimes of:
                     8     Count 01: ORS 33.015* CON1El'v1PT OF COURT(Punitive)
                           Count 02: ORS 33.015* CON1El'v1PT OF COURT(Punitive)
                     9
                           committed as follows:
                     10
                           COUNT 01 A Restraining Order of the Marion County Circuit Court, 19PO08470, having been duly
                     11    entered and made on 08/27/2019 and the defendant knowing said order was in existence, did, on or about
                           12/01/2019-12/04/2019, unlawfully and willfully disobey said Court's order by contacting the petitioner.
                     12             The District Attorney further states that the maxim.um sanction sought is a punitive sanction of six
                           (6) months confinement. The State seeks a punitive sanction of confinement in this case.
                     13
                     14    COUNT 02 In an act of the same or similar character as alleged in Count 01 above, the defendant, on or
                           about December 3, 2019, in Marion County, Oregon, did unlawfully and willfully disobey an order of the
                     15    Marion County Circuit Court by contacting Kayte Coffelt.
                           The state seeks the following punitive sanctions for each contempt of court alleged above: 180 days in the
                     16    Marion County Jail.
                     17
                     18            Dated     at Salem, Oregon, this ~   day of December, 2019.

                     19
                                                                                 PAIGE E. CLARKSON
                     20                                                          Marion ounty District Attorney

                     21                                                          By:_-='"-l,~'-=:,!~:=c:---=::-='~=:=::-:-::::--
                                                                                 KA   ~~-~~,,~       SEl½PLE, OSB #162011
                     22                                                          Deputy District Attorney
                     23
                             1/C
                     24      KRS/ell
     C
     0
                             AGENCY: SMP AGENCY#: 19-45270
     e'              25
:zo_                         IDENTIFIERS: W/MHt: 510 Wt: 170 Hair: BRO Eyes: HAZ SID: 14542758
~    [~                      INST: MARJ CNTRL# JMAR119154196
~ ~,. :::
              <>
              C      26      12/5/2019 COPIES: !=Defendant; l=File; l=mcso
...:i .gm "'
ui"'. ~,. .::.~      27
Ul <ll
ttl ~o
          S   <,;
Cl   cU       <
              er.    28
     a"'
<~~
11. ti
     "E              29
     ii
                     30




                           Page 1 of 1 -lNFORMATION
                           D.A.#:.l~-11~6.3.
                   Case 6:20-cv-00636-AC                           Document 2        Filed 04/17/20   Page 13 of 21
                                                                  12/5/2019 10:04 AM
                                                                      19CR56101



1
2
3
4                                               IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                                         ,;


5                                                              FOR THE COUNTY OF MARION
6                 THE STATE OF OREGON                                            )    No. 19CR56101
                                                                                 )
7                                                Plaintiff,                      )    MOTION TO SHOW CAUSE WHY
8                               vs.                                              )    RELEASE AGREEMENT SHOULD NOT
                                                                                .)    BE REVOKED AND SECURJTY
9                 DERRICK DEAN COFFELT,
                                                                                 )    FORFEITED
10                                               Defendant                       )
11
                                COMES NOW the State of Oregon by and through KATHARINE R SEMPLE,
12
                  Deputy District Attorney for Marion County, and moves the Cour(for an Order revoking
13
                  the Release Agreement hereinbefore granted defendant in the above mentioned case on
14
        .         11/22/2019 and forfeiting security.
174,          ~      - ~ · ------ .               .                                                                   _
                                1bis motion is based upon the ilii:brmatioh that tile defendant has vioiated the '
16
17               terms of the Release Agreement in the following respects, to wit: had contact with the

18               victim, as set out in the report from Salem Police Department, dated 12/04/2019, a copy
19
20
21
                                                                         --
                  of which is attached hereto and'by this reference made a part hereof.

                                Dated at Salem, Oregon, this '.:) day of December, 2019.

22
23
                                                                              ~
                                                                   ' KAT~ E M P L E           Pb8=
                                                                                                 , OSB #162011
                                                              ( \ \)Q ~ D~puty District Attorney
24:-
25
    ;
                     ,i t"\ \' \' ~
                         s:
                          d-
                          4~
                            ~ Lt...
                            ~c
                              '!{?-
                                       ~
30            ~~--,,,.,1:)(.~
              -r~-z-<v~
              .    ,~~,v
               ·.o-,J:.;. .,C.- ✓           0
                       .,.,,.-<;}.--t_-..:.;:;.·:1
            LC\_. (\_.,....-~      A' !2        c.f
            ~ ~,;:, -~             0     .:-:;!.--
            . U-c-r~0.?
                 Plige tMOTION TO REVOKE RELEASE j\.GREEMENT At~ FORFEIT SECURITY
                  12/5/2019 COPIES: l=file; l=mcso; l=Intake/R.elease; I=def
  =-,...------...--~ ------"""""====,.__
                                 Case       6:20-cv-00636-AC
                                 -----• ··•-•ucm n,



  · Incident# SMP19045270 - Offense/Incident Report
                                                    ·• 1·

                                                      ,.I
                                                                          Document 2
                                                          ~m Police Department)
                                                                                                                 Filed 04/17/20              Page 14 of 21




                                      I
   REPORT DATE/TIME                   EVENTSTARTOATE/TIME-EVENTENDDATE/TIME                                             I PRIMARY REPORTER
  · Dec 4, 2019 12:20
   5TATREPORTING
                                      Dec 3, 2019 11:08 -12:40                                                          IEMILY PENA #5266
     D Graffiti                                      ~~%~-;:;;~:~Domestic
     D Juvenile                                              D Gan~<>bted ,~~  • .~.
                                                                                          · .....
                                                                                             ~s~.-,. ...~•;~1._-t~f
                                                                                           ·t-
                                                                                                         ,,,,;~,
                                                                   '~.~~"-•h_+,.,:,,..,.'    ·:...,.' .,~, _.,,._,_._

     0 HIPAA                                                 D Emotionally Distressed Person
     D Transient                                             ,□ Transit Mall
     D High Risk Runaway                                     D Pursuit
     D Hate/Bias                                             D Use of Force
  NARRATIVE

    On 12/03/2019 at 1217 hours, I responded to a call for service from Marci Myers-Olivera. She reported her daughter, Kayte Coffelt ha~ a \
    restraining order against her husband, Derrick Coffelt. Marci said that Derrick had been contacting Kayte both on the phone an\:i.in pe~son.\

   Ispoke with Marci via phone. She said Kayte was too scared to call the police herself_ Marci said Derrick had been texting Kayte an !thE y '                                  \
   met up at the Shiloh Inn to take the kids~!~!niruJ,-..~;rci was unsure of the date they met up. Marci advised that Derrickand_l<~yt ha 1e                                     :
   seen each other five times since he was lfaWe~nffl)ail on 11/15/2019. Marci also said Derrick had called Kayte from the jail m1Jlti le                                        \
   times.                 _                      .             __ , .,.~~~~. . .,,;,,.                                   _                                                       '.

   I made contact with Kayte next. She denied any communi:~~;t~::n -~:~ ~nd.Derric~-$.~l~.:?d~~t{~Ji,&i\1l'.~~~Wrh't~tr~r                                             ~~➔ ~       1
   daughter letters asking to have the family get together. Kayte said she considered this~ut ~deciaecl nofto have the family get 1ioge ther
   as.she was scared of him. Kayte said Derrick had not tried to contact her in any way. Kayte denied Derrick ever calling her from t~e j iii.                                       \
                                                                                                                                                                                      1
   Kayte advised she would immediately call the police if Derrick contacted her.                                           ,         \

     I called Marci and told her what Kayte said. Marci stated Kayte was not telling the truth because she was scared of her name beir_g i1 a                                         :
     police report. Marci said that Kayte is terrified of Derrick. Marci was able to send me a screenshot of messages Derrick had sent f.Y e.
     Derrick sent Kayte texts such as, "I fucking love you. Why do you do this?" and I want to keep going on, but I'm really just done djfer, din ,                                   :
   , myself to you and everything you said. You were wrong. You can't admit that. f:\'!d we can't be together until you do. Now I see t~e _---.
  ,: difficulty. Goodbye." Marci said she believed Derrick sent those messages between 12/02/2019 and 12/03/2019. The messages Mar i f
 ; sent me do not show a date.                                                                                  .              -----1--__,___,

   Marci was unsure of where Derrick was living but did advise that Derrick owns a barbershop in the Reed Opera House, Big Derricks B,,rbe r
   Shop.

   I attempted contact with Kayte again several times but she did not return my phone calls.

   No further information at this time.

   Routing: DVA

   Disposition: Inactivated pending suspect contact.

  OFFENSE-1
  OFFENSE CODE

I RESTRAINING ORDER VIOLATION (SPECIFY OFFENSES) j 133.310
\. OFFENSE START DATE                                I OFFENSE ENO DATE
' Dec 2, 2019 07:30                                  I Dec 3, 2019 09:00
  OFFENSE LOCA TJON
  LOCATION NAME/SillEET ADDRESS/LOCATION NAME/ APT, UNIT, m/ DESCRIPTION

  4692 SWEGLE RD NE
                                                                                                                                                   I
                                                                          I
  Cl1Y                                                                       STATE                                      ! ZIP      ·                   COUNTRY CODE

  SALEM                                                                      OR                                         197301                     l us

  lEPORTING OFFICER SIGNATURE/ DATE                                                                SUPERVJSORSIGNATURE / DATE

 \ :MILY PENA#S266         Dec 4, 201912:20 (e-signature)                                          MARK SEYFRIED #S137 Dec 4, 201913:42 Ce-signature)
  'RINTNAME                                                                                        PRINT NAME

  :MILY PENA #5266                                                                                 MARK SEYFRIED #S137
                                                                                                                                                                                 I
   \em Police Department                         .          _                 _      _ _                                                                              I   D   1 -~.,


   l:4:rHMSF-armrtZOqen~i7JtedbyK.1/FSrAl"#SS"'-5a~.ll••"-:ZD19=r-"·-------- -~-
                                Case 6:20-cv-00636-AC                   Document 2                                   Filed 04/17/20               Page 15 of 21
---:=------------.. . . '. ___,.._________. .,_____
Incident# SMP19045270- Offense/Incident
,. LOCATION CATEGORY
                                          R0'         'm Police Depar:tment)

                                                                                                      DISTRICT/ DISTRICT/ NEIGHBORHOOD

 Residence/ Home/ Apartment/ Condo                                                                   SMP06
 VlCTIMS-1
 VlmMS-1 NAME (LAST, FIRST MIDDLE)



 SEX

  Female
                  I
  V-1 COFFELT, KAYTE LEANN
                    RACE/ ETHNIOTY
                    White/ Not Hispanic Or Latino
                                                                  PHONE NUMBER
                                                                  '--    ~
                                                                        •.,..
                                                                                ···~
                                                                                  ~
                                                                                       ~~,!: ·~ ..:~..,.    .. ',
                                                                                       ,:;:.!'L'-'•--•_,,. .•
                                                                                                                     -




  HOME ADDRESS


 SUSPECTS-1
  SUSPECTS-1 NAME {LAST, FIRST MIDDLE)                                                                                   II   DOB/ ESTIMATED AGE RANGE

  S-1 COFFELT, DERRICK DEAN                                                                                                   1983-10-22
  SEX               RACE/ ETHNIOTY                                PHONE NUMBER

  Male              White/ Not Hispanic Or Latino                 (971) 239-2397 (MOBILE)
  HOMEADDRESS

 4692 SWEGLE RD NE, SALEM, OR 97301
}WITNESS-1 ·.
  WITNESS-1 NAME (LAST, FIRST MIDDLE)                                                                                    I    DOB/ESTIMATEDAGERANGE

  W-1 MYERS OLIVERA, MARCI DENISE                                                                                        I
  SEX               RACE/ ETHNICllY

  Female            WHITE/ UNKNOWN
  HOME ADDRESS



  RELATIONSHiP~~ADDE~D,UM, ;                                                                                                                                                     ..'
                                                                                                                                                                                   \



  NAME                                                            RELATIONSHIP                                                SUBJECT

  KAYfE LEANN COFFELT                                             SIGNIFICANT OTHER OF                                        DERRICK DEAN COFFELT
                                                                                                                                                                                            .........:
  NAME                                                            RELATIONSHIP                                                SUBJECT

  KAYfE LEANN COFFELT                                             CHILD OF                                                    Mh.RCI DENISE MYERS OLIVERA
 -----------------------------------------------------------------------------------------------                                              ----...·--·---------···----.............. .




   REPORTING OFFICER SIGNATURE/ DATE                                                                       SUPERVISOR SIGNATURE/ DATE

   EMILY PENA #S266 Dec 4, 2019 12:20 ( e-si gnatu re)                                                     MARK SEYFRIED #S137 Dec 4, 201913:42 (e-signature)
   PRINT NAME                                                                                              PRINT NAME

   EMILY PENA #S266                                                                                        MARK SEYFRIED #S137
 Si.l1emEllice:D.£;p:amnen,----'-~-----                                                                             ----.          ----···---··-··
 -1..1.1~N,~~""~:Jh1'~...:-..~----- ~---- - - - - -
                                 Case 6:20-cv-00636-AC                          Document 2              Filed 04/17/20              Page 16 of 21




                                                                               Salem Police Department



   Incident# SMP19045351-Arrest Report
   REPORT DATE /TIME                      ! DISTRICT/ DISTRICT/ NEIGHBORHOOD                                I EVENT START DATE / TIME - EVENT END DATE / TIME
    Dec 4, 201917:14
   PRIMARY .~EPORTER
                                          ISMP06                                                            ! Dec 4, 2019 02:47 - 03:56
   EMILYPENA#S266
   ASSISTING PERSONNEL/TYPE(SJ

   ERIC REBELLO #5264 (*Cover Officer)
   REPORTTAKEN LOCATION

   4692 SWEGLE RD NE, SALEM, OR 97301
   189 LIBERTY ST NE, 813, SALEM, OR 97301
   STAT REPORTING

     D Graffiti                                                    - [!fl Domestic
     D Juvenile                                                     D Gang Related
     0 HIPAA                                                        D Emotionally Distressed Person
     D Transient                                                    D Transit Mall
     D High Risk Runaway                                            D Pursuit
     D Hate/Bias                                                    D Use of Force
   NARRATIVE

    On 12/04/2019 at 1511_ h~urs, I went to Big D:r:ick's Barbersh~p, 189 Liberty St NE to arre~t ~errick Coffelt for violation of a rel~as ·
    agreement and a restrammg order. Before amvmg on scene, dispatch confirmed the restra1mng order and the no contact ordedrol1 the
                                                                                                                                                                                  l
    co/ease agreement.                                                           ·                                                                                           c~

   for proper placement, orientation, and tightness before double locking them. I searched Derrick for weapons and means of escap:e a1 d
   found nothing ofimportance on him. I secured Derrick in the back of my patrol vehicle.                                                                                l
   I read Derrick his Miranda Rights from a prepared card. He said he understood his rights and had ho questions about them. Derrici dehie
   sending any messages to his wife, Kayte Coffelt. He said he would have no way of sending her messages because he did not have ph ne I                                1
   told Derrick I had sqeenshots of messages he sent her. Derrick said he did not want to speak with me further.

~-I saw in     Mark43 that Ofc. White had probable cause to arrest Derrick for the same charges (SMP19045351).

   I transported Derrick to the Marion County Jail and lodged him on Ofc. White's charges as well as the charges I had probable cause for
   Violation of a Restraining Order and Violation of a Release

   Routing: Marion County District Attorney

   Disposition: Case cleared by arrest.

  ARREST #AR000916 (ON-VIEW /.PROBABLE CAUSE}
  ARREST DATE/ TIME                   I   ARRESTING ORGANIZATION                                                                                  I DEFENDANT IS JUVENILE'
  Dec 4, 2019 15:30                   I Salem-SMP                                                                                                 ! □ -YES        NO
                                      '                                                                                                           I

  ARREST TYPE                         J   ARRESTING OFFICER

~- .9.n-View/ProbableCause            I EMILYPENA#S266
  REPORTING OFFICER SIGNATURE/ DATE                                                      I   SUPERVISOR SIGNATURE/ DATE

   EMILVPENA#S266 Dec 4, 201917:18 (e-signature)                                         IJAMES WELSH #S380               Dec 5, 201910:23 (e-signature)
  PRINT NAME                                                                             · PRINT NAME

  EMILY PENA #5266                                   I JAMES WELSH #S380
 - - - - - - - - - - - - - - - - - -..--·--·-----··-----~-"--------------------·--------l--l--4--
 Salem Police Department
  -··-·-··- ·---··-- -·   - --
                                                   Case 6:20-cv-00636-AC                                        Document 2           Filed 04/17/20            Page 17 of 21
 111c1oenr ll",:,Ml-'l~U4~:i:!51-Arrest Report (Saler:~.i(                                    •partment)                                         ,0 [ ·
    DEFENDANT                                                                       .al..     ------------------                                    ....
                                                         I   DEFENDANT NAME [LAST, FIRST MIDDLE)
                                                                                                                                                                                     j sex
                                                            j D-1 COFFELT, DERRICK DEAN                                                                                              ! Mae
                                                         ( DOB I ESTIMATED AGERANGE                                                        RACE I ETHNICllY
                                                         I
                                                         j 1983-10-22                                                                      White/ Not Hispanic Or Latino
                                                             PHONE NUMBER                                                                  EMAIL ADDRESS
                                                             (971) 239-2397 (MOBILE}
                                                             HOME ADDRESS

                                                        i 4979 WIND STONE WAY NE, SALEM, OR 97301
    DEFENDANT WAS ARMED WITH

    *Unarmed
    ARREST LOCA TIO/V
    LOCATION NAME I STREET ADDRESS/LOCATION NAME/ APT. UNIT. STE/ DESCRIPTION

    189 LIBERTY ST NE
    crTY                                                                                                   STATE                           ZIP                        COUNTRY CODE

    SALEM
    LOCATION CATEGORY
                                                                                                       I   OR                              97301
                                                                                                                        DISTRICT/ DISTRICT/ NEIGHBORHOOD
                                                                                                                                                                      us
                                                                                                                                                                                     I
                                                                                                                                                                                         IIUSLI /Pf! :.rATE \
    Commercial/ Office Building                                                                                         SMP07                                                            f riv, te          \
    CHARGES
    CHARGES-l                                                                                                                                                         COUNT

    VIOLATE RELEASE AGREEMENT -WARRANT j 135.250(A)                                                                                                                   1
    INCIDEITT#                                          I   OFFENSECODE                                                                ! OFFENSESTARTDATE             OFFENSE END DATE

    SMP19045351                                         j VIOLATE RELEASE AGREEMENT -WARRANT j 135.250{A)l                                 Dec 3, 2019 21:53          Dec 4, 2019 02:26
    ARREST DISPOSITION DATE/ TIME

    Dec 4, 201915:30
    ARREST DISPOSITION

       D Taken Into Custody on Warrant or Previous D Summoned/ Cited Not Taken Into Custody
      . Incident Report
        t:IJ On View Arrest -Without Warrant or
        Previous Incident Report
    CHARGES-2                                                                                                                                                         COUNT

    RESTRAINING ORDER VIOLATION (SPECIFY OFFENSES) j 133.310                                                                                                          1
    INCIDENT II                                         j   OFFENSECODE                                                                I OFFENSE START DATE           OFFENSE END DATE
                                                        1
    SMP19045351                                             RESTRAINING ORDER VIOLATION (SPECIFY OFFENSES) I l Dec 3, 2019 21:53                                      Dec 4, 2019 02:, 6
                                                                                                                                                                                            1

                                                        1 133.310
    ARREST DISPOSITION DATE/TIME

    Dec 4, 2019 15:30
    ARREST DISPOSITION

       D Taken Into Custody on Warrant or Previous D Summoned/ Cited Not Taken Into Custody

\      Incident Report
       ~ On View Arrest-Without Warrant or
       Previous Incident Report
    WARRANTS                                                                                                                                                                               .i
    WARRANT NUMBER -1

    N/A
~----------------------------,--------------,+---+--+-
    INVOLVED 'PERSONS
    INVOLVED PERSON-1 NAME [LAST. FIRST MIDDLE)                                                                                        l DOB/ESTIMATEDAGERANGE
    P-1 COFFELT, DERRICK DEAN
    SEX                    l   RACE/ ETHNICITY                                                         j PHONE NUMBER
                                                                                                                                       l   1983-10-22

    Male                   i White/ Not Hispanic Or Latino                                            I (971) 239-2397 (MOBILE)

    REPORTING OFFICER SIGNATURE/ DATE                                                                                   SUPERVISOR SIGNATURE/ DATE

    EMILY PENA#S266 Dec 4, 201917:18 (e-signature)                                                                      JAMES WELSH #S380 Dec 5, 201910:23 {e-signature)
    PRINT NAME                                                                                                          PRINT NAME

    EMILYPENA#S266 -                                                                                                    JAMES WELSH #S380

SalemP~lice Depa~!p..~nt                        ____ -----·-· _______ . .                       ..
::.--:~-•~!':. "';-...   -~,:--,--:..--:-·- .. - --~····-.. ·- ····--!·-- .-r ···-~··:--·•.
                                       - - --· - --
                      Case 6:20-cv-00636-AC                 Document 2            Filed 04/17/20                Page 18  of 21
                                                                                                                     \:, K\1.:~ ~; \       .                  I . --i Ill
                                                                                                                                                               fcJ
           Marion County Probable Cause Statement & Data Shee                                                                                            ;I -,:3~
             [ZJ In Custody D Warrant Requested D Misdemeanor Citation Issued
         CHILDREN PRESENT?             0       Report forwarded to OHS Child Welfare Police Incident/Case# 1904, 2 O
     D   Reliable Eyewitnesses
                               .
                                   D
                                   .
                                         Confession/Admission/Provable Lie [gl Physical Evidence Connecting Defenda
                                                                                                                   \                           .
                                                                                                                                                   tt    ;C ·mJ
                                                                                                                                                         '           .
 I offer the following information based upon my information and belief:                                                                                )'.

 Name of Arrestee:         COFFELT, DERRICK                                     DOB: 10/22/ 3 ,
                           VIOLATION OF RELEASE AGREEMENT -135.250; RESTRAINING ORDER VIO · Tl -~
                                                                                                                                                          1
 Crime(s) Alleged:         133.310
                            BETWEEN 14'02/2019 &
 Date of Crime(s):        _1_2_/0_3/_20_1_9_ _ _ _ _ _ _ Location ofCnme(s}:                                      ? F Ill.Uh? ;gµ
 Date of Arrest:
Other Arrestees:
                          -12/04/2019
                            - - - - - - - - Location of Arrest:                             198 LIBERTY ST NE


Victim(s) of Crime:        COFFELT, KAYTE                                                                               DOB:
Victim Address:           ~
                          ~    - - - - Victim Phone:
Victim(s) of Crime:
Victim Address:
                          ----------------------- DOB:
                                                                                                     Victim Phone:
                          -------------------                                                                               -------4~~~.L
Witness(es) [8:1 Adult    O   Minor.       MYERS-OLIVERA, MARCI
Witness(es)     D Adult   D   Minor:
                                         -------------------------+--+--l---'-
1njury: _ _ _ _ _ _ _ _ _ _ _ Loss/Damage:                                                                             Value:

Summary of Probable Cause:                                                 ..
On 12/03/2019 at 1217 hours, l_re$ponded to the report of a restraining order/no contact order violation. Ma11ci
Myers-Olivera reported her daug_pter, Kayte Coffelt, had a restraining order and no contact order against heti
husband, Derrick Coffelt. Marci said that Derri~k had been contacting Kayte both on the phone and in perso .

I cqntacted Marci. She said Kayte was too scared to call the police herself. Marci said Derrick had been text ng Ka e
and they have met five times in person since Derrick was released from jail· on 11/15/2019. I contacted Kayt
denied Derrick ever texting her. Kayte also said she never met with Derrick in person. Marci was able to sen      ~    :
screenshots of messages Derrick had sent Kayte. The messages included, "I fucking love you. Why do you-oo hi . i
a·nd I want to keep going on, but I'm really just done defendiflg mys.elf to you and everything you said. You 'er ·     !
wrong. You can't admit that. And we can't be together until you do. Now I see the difficulty. Goodbye." Marci sa1 · t ~\
messages were sent between 12/02/2019 at 0730 hours and 12/03/2019 at 0900 hours.      -~-
                                                                                               .,,.,,_____.        · ~:.


The restraining order states, "Except as otherwise ordered, Respondent is prohibited from contacting or attet. p ing
:o contact Petitioner: by email, social media, or any other electronic method, directly or through another pers, n. ~y
)hone or. text message."                                                                     _                 .     :

rhis is also a violation of the release agreement, Derrick signed before being released from the Marion Gounfv                                                 ail
vhich states: "7. Do not have direct or indirect contact, in any manner, with_ the alleged_ victim(s) or witness(e )."                                          1




 ubmitted by:                                                        E. PENA                        _ S266/59266                SMP
                                                                     Print Name                           11)-DPSST             Depl

 tate of Oregon       )                    Under penalty, I declare that I have examined this statement, and to
                      ) ss.                the best of my knowledge and belief, it is true, correct, and complete,
                                                                        ,                            .\101,,.   vlJflUG - UHct:iUN         I
                                   ·---· - -   ·--------- -   - - -- - - - - - - - - · - · -·-•·· ____ ..r-f'•••••C1~lriM Mn Ot:;<!?t:;A
                         Case 6:20-cv-00636-AC                 Document 2    Filed 04/17/20     Page 19 of 21
·
    County of Marion       )               and is based on all information of which the preparer has any knowled e. .


    Subscribed and sworn to before.me this           o/' JJ(   day of   /!3'7{//;;M~---   ,20   /9
                             OFFICIAL STAMP
                           ANNA s KHRUL-TRAN
                       · NOTARY PUBLIC - OREGON
                   .      COMMISSION NO. 953254
                  MY COMMISSION EXPIRES AUGUST 17, 2020


    D   I find that probable cause exists to believe the arrestee committed the crime(s).
    D   I find that insufficient probable cause exists so the defendant must be released on this charge.
    D   No d=~~=~~~ause the 'defendant has been released.



                                                                               Date: ________ Time:
    Judge: - - , - - - - - - - - - - - - - - - - - - -




                                                                                                                    I



                                                                                                                   _.\_
    Case 6:20-cv-00636-AC            Document 2                 Filed 04/17/20          Page 20 of 21




                                                                                               )
                                                                                             '19CR661D1
                   · IN TIIB CIRCUIT COURT OF TilE STATE OF OREGON
                            .                                     --    • • •           •
                                                                                              g~la~ - F.orlell!ng Seourl"•   ----


                             FOR THE 1IDRD JUCJCIAL DlfflICT                                 ii11111111111i111
 STATE OF OREGON~                             )
                 Plaintift                    l              ORDER FORFEITING BAIL
            Vs.                              )
                                             )
                                             )               Case Number:   \<:\Mfu\0 \
                       Defendant.            )-


 This matter was set for '1-YY:'M~"'~                   on    f 7, .. '!:"... l "/      .
  UV-. vl o\,.HM ,{   ~A~ ~                       IAT"°'\   ~ + ..:(' ~ \,,..        l '\ C.Jl/O S'"" 5" ~ ""'t.


        D The defendant failed to appear at this proceeding.

       !{The defendant violated the terms of their release agreement and it was revoked. 1/1'cA"\Wl
           ff'v'+--iA-.
The security deposit posted in this matter for the amout of$           25, tP O             , IS NOW
HEREBY FORFEITED.

IT IS SO ORDERED



Dated tbis-5_ dayof_.1£..,.__..__r_ __:,. 201:L.




                                                            Print, 'fype. ~r Stamp Name of Judge




CC: Accounting; DA; Defense Attorney; Defendant

ORDER FORFEITING BAIL-P~ge 1 of 1                                               - (8/11/10)
           Case 6:20-cv-00636-AC                 Document 2        Filed 04/17/20         Page 21 of 21

                                          !
                               IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                              FOR THE COUNTY OF MARION
THE STATE OF OREGON.                                      )   No. 19CR56101
                  Plaintiff,                              )
                                                          )   AMENDED
         vs.
                                                          )   INDICTMENT
DERRICK DEAN COFFELT,                                     )
                  Defendant.                             )

         The Defendant is accused by the Grand Jury of the County of Marion and the State of Oregon, by this
indictment of the criminal offenses of:
     Count 01: ORS 163.175* ATTEMPTED ASSAULT IN THE SECOND DEGREE CONSTITUTING
     DOMESTIC VIOLENCE(C Felony)
     Count 02: ORS 163.187* STRANGULATION CONSTITUTING DOMESTIC VIOLENCE(C Felony)
     Count 03: GRS 163.160* ASSAULT IN THE FOURTH DEGREE CONSTITUTING DOMESTIC
     VIOLENCE(A Misdemeanor)
     Count 04: ORS 163.187* STRANGULATION CONSTITUTING DOMESTIC VIOLENCE(C Felony)
     Count 05: ORS l 63. l 87* STRANGULATION CONSTITUTING DOMESTIC VIOLENCE(C Felony)
     Count 06: ORS 163.175* ASSAULT IN THE SECOND DEGREE CONSTITUTING DOMESTIC
     VIOLENCE(B Felony)
     Count 07: ORS 163.275 COERCION(C Felony)
     Count 08: ORS 163.275 COERCION(C Felony)

committed as follows:                                                                                                   I
                                                                                                                        I

COUNT 01 The defendant, on or about August 24, 2019, in Marion County, Oregon, did unlawfully and knowing!
attempt to cause serious physical injucy to Kayte Coffelt. The state further alleges that the above described condu ,   \
was an incident constituting domestic violence.


COUNT 02 In an act connected with, or constituting part of a scheme or plan common to Count OI, the defendant,
on or about August 24, 2019, in Marion County; Oregon, did unlawfully and knowingly impede the normal
breathing or blood circulation ofKayte Coffelt by applying pressure to the throat and neck ofKayte Coffelt. The
state further alleges that the· above described conduct was an incident constituting domestic violence.


COUNT 03 In an act connected with, or constituting part ofa scheme or plan common to Count 01 and Count 02,
the defendant, on or about August 24, 2019, in Marion County, Oregon, did unlawfully and intentionally cause
physical injucy to Kayte Coffelt. The state further alleges that the above described conduct was an incident
constituting domestic violence.

COUNT 04 In an act connected with, or constituting part of a scheme or plan common to Count O1 through Count
03, the defendant, on or about August 24, 2019, in Marion County, Oregon, did unlawfully and knowingly impede ·
the normal breathing or blood circulation of Kayte Coffelt by applying pressure on the throat and neck of Kayte
Coffelt. The state further alleges that the above described conduct was an incident constituting domestic violence.




Page I- INDICTMENT
D.A. No. 19-8155
